MEMORANDUM OF DECISION.
Robert and Lorraine Vernal appeal from an order of the Superior Court (Piscataquis County, Maclnnes, A.R.J.) denying their motion to dissolve an ex parte order of attachment previously granted to Michael Runci by the court (Beaulieu, J.). Because the Vemals fail to demonstrate that Run-ci’s claim is so insubstantial as to foreclose a reasonable chance of recovery, we affirm. Burns v. Smith, 495 A.2d 777, 778 n. 2 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.